Case 2:20-cv-10167-SDW-LDW Document 1 Filed 08/07/20 Page 1 of 31 PageID: 1



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 Ralph Lauren Corporation,                             CASE NO.:

        Plaintiﬀ,

 v.

 Factory Mutual Insurance Company,

        Defendant.

                                         COMPLAINT

       Plaintiff, Ralph Lauren Corporation (“Ralph Lauren Corp.”), files this Complaint for

damages and declaratory judgment against Defendant, Factory Mutual Insurance Company

(“FMIC”), alleging the following:

                                    I.    INTRODUCTION

       1.     This diversity action for breach of contract, declaratory judgment, and violation of

the New Jersey Consumer Fraud Act arises from FMIC’s improper investigation and refusal to

pay Ralph Lauren Corp.’s claim for insurance coverage under an “all risks” insurance policy that

FMIC sold to Ralph Lauren Corp.

       2.     Despite agreeing to cover Ralph Lauren Corp. for all risks of physical loss or

damage to property resulting from any cause not excluded, as well as the resulting time element

and extra expense losses, FMIC has refused to honor its contractual obligations in the face of a

claim for which coverage is expressly provided. Instead, FMIC attempts to wrongfully shoehorn

Ralph Lauren Corp.’s claim into a narrow and limited grant of coverage, while contending –

without textual support – that all other coverage is excluded. Notwithstanding its conduct, FMIC

must cover the loss sustained by Ralph Lauren Corp. that FMIC contractually agreed to insure.


                                               1
Case 2:20-cv-10167-SDW-LDW Document 1 Filed 08/07/20 Page 2 of 31 PageID: 2



                                          II.     PARTIES

        3.      Ralph Lauren Corp. is incorporated under the laws of the State of Delaware with

its principal place of business at 650 Madison Avenue, New York, NY 10022. Ralph Lauren Corp.

maintains corporate offices responsible for risk management and insurance in New Jersey.

        4.      FMIC is incorporated under the laws of the State of Rhode Island with its principal

place of business in Johnston, Rhode Island.

                              III.    JURISDICTION AND VENUE

        5.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332, as the

parties are completely diverse in citizenship and the amount in controversy exceeds $75,000

exclusive of interest and costs.

        6.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(2) as a substantial

portion of the events or omissions giving rise to Ralph Lauren Corp.’s claim occurred in this

district, including the negotiation and delivery of the relevant insurance policy, as well as the

submission of the claim at issue.

                               IV.     FACTUAL BACKGROUND

        7.      Founded in 1967 by Mr. Ralph Lauren, Ralph Lauren Corp. is a global leader in the

design, marketing, and distribution of premium lifestyle products, including apparel, footwear,

accessories, home furnishings, fragrances and hospitality.

        8.      Ralph Lauren Corp.’s premier reputation has been built on over fifty years of

outfitting a diverse portion of the market with exceptional products.

        9.      Ralph Lauren Corp. operates over 1,000 stores around the world.1




        1
         See http://investor.ralphlauren.com/news-releases/news-release-details/ralph-lauren-reports-
fourth-quarter-and-full-year-fiscal-2020 (last viewed August 6, 2020).

                                                    2
Case 2:20-cv-10167-SDW-LDW Document 1 Filed 08/07/20 Page 3 of 31 PageID: 3



          10.   Prior to being forced to close due to COVID-19, hundreds of thousands of people

visited Ralph Lauren Corp. stores every day.

          11.   FMIC sold an insurance policy to Ralph Lauren Corp.

          12.   While soliciting Ralph Lauren Corp.’s business, FMIC touted its “Market Leading

Claims Service” as a key reason why Ralph Lauren Corp. should procure coverage from FMIC,

claiming to “[f]ocus on finding coverage instead of exclusions” and “[f]air and prompt payment

of losses”. (Proposal dated May 1, 2019, attached as Exhibit B (bolded terms original).)

          13.   On information and belief, FMIC represents that it evaluates all claims in good

faith, in a manner consistent with the plain language of the policy and pursuant to the applicable

law governing the interpretation of the relevant policy.

          14.   The policy has an effective term of May 1, 2019 through May 1, 2020. (Policy No.

1051410, at RLCPolicy_0008, attached as Exhibit A (the “Policy”).)

          15.   FMIC also issued a policy to Ralph Lauren Corp. for the term May 1, 2020 through

May 1, 2021, which is substantively similar in all material respects relating to coverage to the

Policy.

          16.   The Policy covers Ralph Lauren Corp.’s property against “ALL RISKS OF

PHYSICAL LOSS OR DAMAGE, except as … excluded ….” (Exhibit A, at RLCPolicy_0008.)

          17.   The Policy also affords coverage to Ralph Lauren Corp. for Time Element loss

“directly resulting from physical loss or damage of the type insured ….” (Exhibit A, at

RLCPolicy_0046.)

          18.   The Policy provides up to $700 million in coverage per occurrence. (Exhibit A, at

RLCPolicy_0011.)




                                                 3
Case 2:20-cv-10167-SDW-LDW Document 1 Filed 08/07/20 Page 4 of 31 PageID: 4



        19.     FMIC agreed to cover Ralph Lauren Corp.’s risk of loss, in consideration of a

substantial premium that was paid by Ralph Lauren Corp. (Exhibit A, at RLCPolicy_0008.)

        A.      COVID-19 Is a Deadly Communicable Disease

        20.     COVID-19 is a deadly communicable disease that, as of August 6, 2020, has

already infected over 4.8 million people in the United States and caused more than 157,000 deaths.2

        21.     The Centers for Disease Control and Prevention (“CDC”) estimates that infection

rates for COVID-19 are likely at least ten times higher than reported.3

        22.     There is still no effective vaccine for COVID-19.

        23.     The World Health Organization (“WHO”) has declared the COVID-19 outbreak a

pandemic and President Trump has declared a nationwide emergency due to the public health

emergency caused by the COVID-19 outbreak in the United States.

        24.     A pandemic, by definition, is an “an epidemic occurring worldwide ….”4

        25.     The incubation period for COVID-19—the time between exposure (becoming

infected) and symptom onset—can be up to 14 days.5

        26.     During this period (also known as the “pre-symptomatic” period), infected persons

can be contagious and disease transmission can occur before the infected person shows any

symptoms or has any reason to believe they are infected.6


        2
         See https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last viewed
August 6, 2020).
        3
         See https://www.nbcnews.com/health/health-news/cdc-says-covid-19-cases-u-s-may-be-10-
n1232134 (last viewed August 6, 2020).
       4
         See https://www.who.int/bulletin/volumes/89/7/11-
088815/en/#:~:text=A%20pandemic%20is%20defined%20as,are%20not%20considered%20pandemics.
       5
         See https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200402-sitrep-
73-covid-19.pdf?sfvrsn=5ae25bc7_2 (last viewed August 6, 2020).
        6
         See https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200402-sitrep-
73-covid-19.pdf?sfvrsn=5ae25bc7_2 (“In a small number of case reports and studies, pre-symptomatic
transmission has been documented through contact tracing efforts and enhanced investigation of clusters
of confirmed cases. This is supported by data suggesting that some people can test positive for COVID-19

                                                   4
Case 2:20-cv-10167-SDW-LDW Document 1 Filed 08/07/20 Page 5 of 31 PageID: 5



        27.       Not only is COVID-19 spread by human-to-human transfer, but the WHO has

confirmed that COVID-19 can exist on contaminated objects or surfaces.7

        28.       According to a study documented in The New England Journal of Medicine,

COVID-19 was detectable in aerosols for up to three hours, up to four hours on copper, up to 24

hours on cardboard, and up to three days on plastic and stainless steel.8

        29.       Ralph Lauren Corp. uses all of these materials at its stores and in its ordinary course

of business.

        30.       Individuals also can become infected with COVID-19 through indirect contact with

surfaces or objects used by an infected person, whether they were symptomatic or not.9

        31.       COVID-19 also can spread through airborne transmission.10

        32.       The CDC published a study in July that concluded “droplet transmission was

prompted by air-conditioned ventilation” that caused an outbreak among people who dined in the

same air-conditioned restaurant.11




from 1-3 days before they develop symptoms. Thus, it is possible that people infected with COVID-19
could transmit the virus before significant symptoms develop.”) (last viewed August 6, 2020).
        7
          See https://www.who.int/news-room/commentaries/detail/modes-of-transmission-of-virus-
causing-covid-19-implications-for-ipc-precaution-recommendations (“[T]ransmission of the COVID-19
virus can occur by direct contact with infected people and indirect contact with surfaces in the immediate
environment or with objects used on the infected person”) (last viewed August 6, 2020).
        8
          See https://www.nih.gov/news-events/news-releases/new-coronavirus-stable-hours-surfaces
(last viewed August 4, 2020); see also https://www.who.int/news-room/commentaries/detail/modes-of-
transmission-of-virus-causing-covid-19-implications-for-ipc-precaution-recommendations (last viewed
August 6, 2020).
        9
            Id.
        10
            See https://academic.oup.com/cid/article-pdf/doi/10.1093/cid/ciaa939/33478095/ciaa939.pdf
(last viewed July 14, 2020); https://academic.oup.com/cid/article-
pdf/doi/10.1093/cid/ciaa939/33478095/ciaa939.pdf (last viewed August 6, 2020).
         11
            See https://wwwnc.cdc.gov/eid/article/26/7/20-0764_article (last viewed August 6, 2020).

                                                    5
Case 2:20-cv-10167-SDW-LDW Document 1 Filed 08/07/20 Page 6 of 31 PageID: 6



           B.    Civil Authority Orders Because of COVID-19 and Related Physical Loss or
                 Damage to Property

           33.   On March 16, 2020, and directly because of COVID-19, the CDC and the national

Coronavirus Task Force, civil authorities regulating the effect of infectious disease, issued public

guidance titled “30 Days to Slow the Spread” of COVID-19. The guidance called for extreme

social distancing measures, such as working from home, avoiding gatherings of more than ten

people, and avoiding discretionary travel, such as shopping at retail stores.

           34.   Also directly because of COVID-19 and to protect property from further loss or

damage, state and local governments imposed directives requiring residents to shelter in place or

remain in their homes unless performing “essential” activities (“Stay at Home Orders”).

           35.   More recently, some medical researchers have advised that HEPA and other

specialized air filtration systems can be used to remediate the presence of COVID-19.12

           36.   Because COVID-19 physically affects the property on which it is present and can

be transferred to individuals that come into contact with the surface of such property, thereby

infecting that individual, the Stay at Home Orders were issued directly because of damage to

property to minimize the spread of COVID-19 by reducing the likelihood of an individual’s

exposure to that property.

           37.   Likewise, as evidenced by the recent advice that HEPA and other specialized air

filtration systems can be utilized to remedy the presence of COVID-19, physical alteration of

property may be necessary to render it safe from COVID-19 and return the property to a useable

state.13




           12
           See https://www.theatlantic.com/health/archive/2020/07/why-arent-we-talking-more-about-
airborne-transmission/614737/ (last viewed August 6, 2020).
        13
           Id.

                                                  6
Case 2:20-cv-10167-SDW-LDW Document 1 Filed 08/07/20 Page 7 of 31 PageID: 7



       38.     The Stay at Home Orders typically require businesses deemed “non-essential” to

be closed and in-person work is forbidden. For example, on March 16, 2020, New York City

Mayor Bill De Blasio issued Executive Order No. 100, which was intended to minimize the spread

of COVID-19, emphasizing that COVID-19 “physically is causing property loss and damage.”

(N.Y.C. Exec. Order No. 100, attached as Exhibit C.)

       39.     On March 19, 2020, the City of Los Angeles issued a “Safer at Home” order,

detailing how COVID-19 “can spread easily from person to person and it is physically causing

property loss or damage due to its tendency to attach to surfaces for prolonged periods of time.”

(Los Angeles Safer at Home Order, attached as Exhibit D.)

       40.      On March 21, 2020, New Jersey Governor Phil Murphy issued Executive Order

No. 107, mandating that New Jersey residents remain at their place of residence unless engaged in

essential activities, cancelling gatherings of individuals, and closing brick-and-mortar premises of

all non-essential retail businesses. (N.J. Exec. Order 107, attached as Exhibit E.)

       41.     Positivity rates measure the number of positive tests from the total number of tests

administered and are used for determining whether a particular area is prepared to reopen.14

       42.     The WHO recommends that a particular area reach a 5% positivity rate or lower

before reopening.15

       43.     On March 28, 2020, the positivity rate for New York City was 71.2%, meaning that

for every 1,000 people tested, 712 people tested positive.16

       44.     As of July 31, 2020, the positivity rate in seven states and Puerto Rico was above

15%, which is more than three times higher than the recommended 5% rate.17


       14
          See https://coronavirus.jhu.edu/testing/testing-positivity (last viewed August 6, 2020).
       15
          See https://coronavirus.jhu.edu/testing/testing-positivity (last viewed August 6, 2020).
       16
          See https://www1.nyc.gov/site/doh/covid/covid-19-data.page (last viewed August 6, 2020).
       17
          See https://coronavirus.jhu.edu/testing/testing-positivity (last viewed August 6, 2020).

                                                  7
Case 2:20-cv-10167-SDW-LDW Document 1 Filed 08/07/20 Page 8 of 31 PageID: 8



        45.      Some Stay at Home Orders remain in effect and have caused the suspension of both

non-essential and essential businesses.

        46.      Despite reopening and loosening of restrictions under the Stay at Home Orders,

many non-essential businesses have not returned operations to pre-loss levels.

        47.      In some jurisdictions, new orders restricting or closing businesses have been issued

as a direct result of a new presence of COVID-19, which has required some reopened stores to

close again.18

        48.      As a non-essential business with operations in locations under Stay at Home Orders,

Ralph Lauren Corp. has been required to comply with applicable orders.

        49.      Stay at Home Orders required complete closure of Ralph Lauren Corp. locations

around the United States. Many of these locations have reopened, but are subject to government

orders limiting operational capacity.

        50.      Similar government orders in other countries have required Ralph Lauren Corp.

locations around the world to close.

        51.      COVID-19 and Stay at Home Orders have directly impacted Ralph Lauren Corp.’s

operations and Ralph Lauren Corp.’s gross earnings and gross profit. COVID-19 and Stay at

Home Orders have also directly caused Ralph Lauren Corp. to incur extra costs to temporarily

continue as nearly normal as practicable the conduct of its business.

        52.      The restrictions and limitations on Ralph Lauren Corp.’s operations has caused

substantial damage.




        18
            See https://www.forbes.com/sites/bradjaphe/2020/07/13/california-is-closing-all-bars-and-
indoor-restaurants-again-due-to-coronavirus-surge/#267428ba1517 (last viewed August 6, 2020);
https://fortune.com/2020/06/27/texas-florida-close-bars-coronavirus/ (last viewed August 6, 2020).
                                                    8
Case 2:20-cv-10167-SDW-LDW Document 1 Filed 08/07/20 Page 9 of 31 PageID: 9



       53.       Despite efforts to prioritize online sales in the midst of store closures due to

COVID-19, Ralph Lauren Corp.’s revenues dropped 66% for the first quarter as compared to the

year before.19

       54.       In North America alone, brick-and-mortar store sales fell 77% while wholesale

sales plummeted 93% from the previous year.20

       55.       Ralph Lauren Corp. has suffered direct physical loss and/or damage to its property

due to COVID-19 and the Stay at Home Orders.

       56.       Likewise, COVID-19 has caused direct physical loss and/or damage to property

that Ralph Lauren Corp. does not own, occupy, lease, rent, or have insured under the Policy.

       C.        Ralph Lauren Corp.’s “All Risk” Policy

       57.       The Policy covers property at or within 1,000 feet of Ralph Lauren Corp.’s

locations “against ALL RISKS OF PHYSICAL LOSS OR DAMAGE, except as hereinafter

excluded ….” (Exhibit A, at RLCPolicy_0008, RLCPolicy_0018.)

       58.       Ralph Lauren Corp.’s covered locations include the stores listed in an appendix to

the Policy. These locations are referred to herein as “Ralph Lauren Corp. Locations.” (Exhibit A,

at RLCPolicy_0085-106.)

       59.       FMIC drafted the Policy.

       60.       In addition to affording coverage for “ALL RISKS OF PHYSICAL LOSS OR

DAMAGE,” the Policy contains certain “ADDITIONAL COVERAGES.”                        Specifically, the

Property Damage sections of the Policy provide that it “includes the following Additional

Coverages for insured physical loss or damage.” (Exhibit A, at RLCPOLICY_0025.)


       19
           See https://footwearnews.com/2020/business/earnings/ralph-lauren-q1-2021-earnings-sales-
declines-1203036030/ (last viewed August 6, 2020).
        20
           See https://footwearnews.com/2020/business/earnings/ralph-lauren-q1-2021-earnings-sales-
declines-1203036030/ (last viewed August 6, 2020).

                                                  9
Case 2:20-cv-10167-SDW-LDW Document 1 Filed 08/07/20 Page 10 of 31 PageID: 10



        61.     One of the “Additional Coverages for insured physical loss or damage” is titled

“COMMUNICABLE DISEASE RESPONSE.” (Exhibit A, at RLCPOLICY_0031.)

        62.     Pursuant to the “COMMUNICABLE DISEASE RESPONSE” coverage, the Policy

expressly covers, among other things, “the reasonable and necessary costs incurred … for the: 1)

cleanup, removal and disposal of … communicable diseases from insured property.”21 (Exhibit

A, at RLCPolicy_0031.)

        63.     “Communicable disease” is a cause of loss covered under the Policy.

        64.     By including COMMUNICABLE DISEASE RESPONSE coverage as one of the

“Additional Coverages for insured physical loss or damage,” the Policy expressly acknowledges

that communicable disease causes “insured physical loss or damage.”

        65.     Similarly, by providing for the “cleanup, removal and disposal of …

communicable disease,” the Policy explicitly recognize that communicable disease causes a

physical, tangible alteration to the integrity of the property.

        66.     Because the Policy specifically covers remediation of the damage caused by

communicable disease, the physical damage to property caused by communicable disease is

“physical damage of the type insured” under the Policy.

                1.      COVID-19 Triggered Coverage Under the “All Risks” Policy

        67.     The actual presence of COVID-19 at Ralph Lauren Corp. Locations has triggered

coverage under the Policy.

        68.     In addition, the presence of COVID-19 at or on property away from Ralph Lauren

Corp. Locations has triggered coverage under the Policy.




        21
           Terms defined in the Policy are signified by the use of bold typeface. Unless otherwise stated,
the use of bold typeface signifies the use of same in the Policy.

                                                    10
Case 2:20-cv-10167-SDW-LDW Document 1 Filed 08/07/20 Page 11 of 31 PageID: 11



       69.       COVID-19 has caused and continues to cause physical loss and physical damage

to property, including Ralph Lauren Corp.’s property.

       70.       Indeed, COVID-19 has caused and continues to cause a physical, tangible alteration

to the integrity of the property at and away from Ralph Lauren Corp. Locations and, therefore, has

caused physical damage to such property.

       71.       As well, COVID-19 has caused and continues to cause a physical loss to property

at and away from Ralph Lauren Corp. Locations because it has eliminated the use and function of

such property.

       72.       COVID-19 also has caused and continues to cause Ralph Lauren Corp. to

experience covered Time Element loss.

                 2.         Multiple Coverages Are Triggered Under the “All Risks”
                            Policy

       73.       In addition to triggering the Policy’s “all risks” coverage, Ralph Lauren Corp.’s

claim also triggers multiple “Other Additional Coverages,” “Time Element Coverages,” and “Time

Element Coverage Extensions” provided under the Policy including but not limited to the

following.

                       i.         COVID-19 Triggered the Policy’s Communicable Disease
                                  Response Coverage

       74.       The actual presence of COVID-19 at Ralph Lauren Corp. Locations has caused

physical damage to property at such Ralph Lauren Corp. Locations resulting in limited, restricted,

and/or prohibited access due to the issuance of orders by an authorized governmental agencies

regulating communicable disease, thereby triggering coverage under the Policy’s Communicable

Disease Response coverage for the resulting loss.

       75.       The actual presence of COVID-19 at Ralph Lauren Corp. Locations has caused

physical damage to property at these locations resulting in decisions by Ralph Lauren Corp. to
                                                  11
Case 2:20-cv-10167-SDW-LDW Document 1 Filed 08/07/20 Page 12 of 31 PageID: 12



limit, restrict, and/or prohibit access thereto, thereby triggering coverage under the Policy’s

Communicable Disease Response coverage for the resulting loss.

       76.     Upon information and belief the actual presence of COVID-19 continues to exist at

Ralph Lauren Corp. Locations.

                     ii.       COVID-19 Triggered the Policy’s Protection and Preservation of
                               Property Coverage

       77.     COVID-19 has threatened and continues to threaten to cause physical loss and

damage to insured property.

       78.     The actual and threatened physical loss or damage to insured property has caused

Ralph Lauren Corp. to take action to temporarily protect or preserve its property, thereby triggering

the Policy’s Protection and Preservation of Property coverage.

                    iii.       COVID-19 Triggered the Policy’s Time Element Coverage

       79.      The Policy affords coverage for Ralph Lauren Corp.’s Time Element loss, subject

to the Policy’s terms and conditions.

       80.     COVID-19 has caused Ralph Lauren Corp. to suffer Time Element loss as a direct

result of physical loss and damage of the type insured under the Policy.

       81.     This loss triggers coverage under the Policy’s Time Element provisions including,

without limitation, coverage for Gross Earnings loss, Gross Profits loss, and Rental Income loss

up to the Policy’s applicable limits and sublimits.

                    iv.        COVID-19 Triggered the Policy’s Extra Expense Coverage

       82.     COVID-19 has caused Ralph Lauren Corp. to incur reasonable and necessary extra

expenses to temporarily continue as nearly normal as practicable the conduct of Ralph Lauren

Corp.’s business. Such expenses are beyond those that would have normally been incurred in

conducting the business absent the presence of COVID-19.

                                                 12
Case 2:20-cv-10167-SDW-LDW Document 1 Filed 08/07/20 Page 13 of 31 PageID: 13



       83.     The expenses incurred by Ralph Lauren Corp. beyond those necessary in the normal

operation of its business solely as a result of the physical loss and damage caused by COVID-19

trigger coverage under the Policy’s Extra Expense coverage.

                     v.        COVID-19 Triggered the Policy’s Civil Authority Coverage

       84.     The physical damage caused by the presence of COVID-19 at property located at

or within five (5) statute miles of Ralph Lauren Corp. Locations has directly resulted in the

issuance of orders from civil authorities restricting and/or prohibiting access to Ralph Lauren Corp.

Locations.

       85.     Ralph Lauren Corp. has sustained and will continue to sustain Time Element loss

because orders from civil authorities issued as a direct result of physical damage of the type insured

at a Ralph Lauren Corp. Location or within five (5) statute miles of a Ralph Lauren Corp. Location,

have prohibited or restricted access to Ralph Lauren Corp. Locations. This Time Element loss

triggers coverage under the Policy’s Civil or Military Authority coverage, subject to the Policy’s

applicable limits.

                     vi.       COVID-19 Triggered the Policy’s Contingent Time Element
                               Extended Coverage

       86.     The presence of COVID-19 at the locations of Ralph Lauren Corp.’s direct and

indirect customers, suppliers, contract manufacturers, or contract service providers has caused

physical loss or damage to property at such locations.

       87.     In addition, the presence of COVID-19 at the locations of companies under a

royalty, licensing fee and/or commission agreement with Ralph Lauren Corp. has caused physical

loss and/or damage to property at such locations.




                                                 13
Case 2:20-cv-10167-SDW-LDW Document 1 Filed 08/07/20 Page 14 of 31 PageID: 14



       88.     Ralph Lauren Corp. has sustained and will continue to sustain Time Element loss

as a result of the damage to property at the locations described in the previous two paragraphs,

triggering coverage under the Policy’s Contingent Time Element Extended coverage.

                     vii.     COVID-19 Triggered the Policy’s Ingress/Egress Coverage

       89.     COVID-19 and the physical loss and damage it has caused has resulted in the

necessary interruption of Ralph Lauren Corp.’s business by totally or partially preventing ingress

to or egress from Ralph Lauren Corp. Locations as a direct result of physical loss and damage of

the type insured to property of the type insured.

       90.     The Time Element loss sustained by Ralph Lauren Corp. due to the necessary

suspension of Ralph Lauren Corp.’s business as a result of the total or partial denial of access to

Ralph Lauren Corp. Locations triggers coverage under the Policy’s Ingress/Egress coverage.

                     viii.    COVID-19 Triggered the Policy’s Attraction Property Coverage

       91.     COVID-19 also has caused and is continuing to cause physical loss and damage to

property away from Ralph Lauren Corp. Locations, including property located within one (1)

statute mile of Ralph Lauren Corp. Locations that attracts business to Ralph Lauren Corp.

Locations.

       92.     Ralph Lauren Corp. has sustained and will continue to sustain loss and extra

expenses directly resulting from physical loss and damage of the type insured to property of the

type insured that attracts business to Ralph Lauren Corp. Locations. These losses and extra

expenses trigger coverage under the Policy’s Attraction Property Coverage, subject to the Policy’s

applicable limits.




                                                14
Case 2:20-cv-10167-SDW-LDW Document 1 Filed 08/07/20 Page 15 of 31 PageID: 15



                      ix.         COVID-19 Triggered the Policy’s Interruption by Communicable
                                  Disease Coverage

       93.       The actual presence of COVID-19 at Ralph Lauren Corp. Locations has resulted in

the issuance of orders by authorized governmental agencies regulating communicable disease that

limited, restricted, and/or prohibited access to such locations.

       94.       The actual presence of COVID-19 at Ralph Lauren Corp. Locations has resulted in

decisions by Ralph Lauren Corp. that limited, restricted, and/or prohibited access to such locations.

       95.       The Time Element loss sustained by Ralph Lauren Corp. resulting from the civil

authority orders and decisions by Ralph Lauren Corp. that limited, restricted, and/or prohibited

access to Ralph Lauren Corp. Locations that were issued and/or made due to the actual presence

of COVID-19 at Ralph Lauren Corp. Locations triggers coverage under the Policy’s Interruption

by Communicable Disease coverage.

                 3.         No Exclusion Impacts Coverage

       96.       No exclusions in the Policy apply to preclude or limit coverage for Ralph Lauren

Corp.’s claimed loss. To the extent FMIC contends that any exclusion applies, such exclusion is

unenforceable.

                 4.         The Policy’s Contamination Exclusion Does Not Apply

       97.       The Policy’s “Communicable Disease Response” coverage expressly covers,

among other things, “the reasonable and necessary costs incurred … for the: 1) cleanup, removal

and disposal of … communicable diseases from insured property.” (Exhibit A, at

RLCPolicy_0031.)

       98.       FMIC has acknowledged in response to Ralph Lauren Corp.’s claim that COVID-

19 is a communicable disease as that term is defined in the Policy. (April 27, 2020 Letter from

FMIC, attached as Exhibit F.)


                                                 15
Case 2:20-cv-10167-SDW-LDW Document 1 Filed 08/07/20 Page 16 of 31 PageID: 16



       99.     The Policy also contains an exclusion that purports to preclude coverage for

“contamination.” (Exhibit A, at RLCPolicy_0079.)

       100.    The Policy defines “contamination” as, among other things, a “virus.” (Exhibit A,

at RLCPolicy_0079.)

       101.    The Policy’s “contamination” exclusion does not exclude coverage for loss caused

by “communicable disease.”

       102.    The Policy’s “contamination” exclusion does not exclude coverage for Ralph

Lauren Corp.’s claim, which is based on the direct physical loss or damage caused by COVID-19

and the resulting Stay at Home Orders.

       103.    To the extent FMIC contends that the Policy’s “contamination” exclusion bars

coverage for loss caused by “communicable disease” or some other aspect of Ralph Lauren

Corp.’s claim, the Policy is ambiguous because it is susceptible to more than one reasonable

interpretation and, therefore, must be construed in favor of coverage. Royal Ins. Co. of Am. V.

KSI Trading Corp., 563 F.3d 68, 74 (3d Cir. 2009) (Under New Jersey law, “[w]here genuine

ambiguity exists, such that the controlling language will support two meanings, one favorable to

the insurer, and the other favorable to the insured, the interpretation sustaining coverage must be

applied.”).


               5.     The Policy’s Communicable Disease Sublimits Do Not Cap Ralph
                      Lauren Corp.’s Recovery

       104.    The Policy affords coverage to Ralph Lauren Corp. for the actual presence of

communicable disease at a Ralph Lauren Corp. Location. This coverage is found under two

sections of the Policy titled “Communicable Disease Response” and “Interruption by

Communicable Disease” (together, the “On-Site Sublimited Communicable Disease Coverages”).



                                                16
Case 2:20-cv-10167-SDW-LDW Document 1 Filed 08/07/20 Page 17 of 31 PageID: 17



       105.    The On-Site Sublimited Communicable Disease Coverages, including any

sublimits, do not apply to limit any other coverage under the Policy, including physical damage

resulting from or caused by communicable disease away from Ralph Lauren Corp. Locations.

       106.    Rather, coverage for physical loss and damage and/or resulting Time Element loss,

from or caused by communicable disease away from Ralph Lauren Corp. Locations, is subject to

the policy limits associated with the coverage or coverages implicated.

       D.      FMIC’s Fraudulent Conduct

               1.     FMIC Fraudulently Conducted a Directed Investigation of
                      Ralph Lauren Corp.’s Claim

       107.    Aware that the Policy and others like it afford coverage for COVID-19 losses

beyond the On-Site Sublimited Communicable Disease Coverages, FMIC devised a plan designed

to steer its policyholders, including Ralph Lauren Corp., into at most, the On-Site Sublimited

Communicable Disease Coverages for their COVID-19 loss.

       108.    FMIC executed that plan in response to Ralph Lauren Corp.’s claim, consistently

mischaracterizing the nature and scope of the claim despite repeated efforts from Ralph Lauren

Corp. to correct FMIC’s inaccurate statements.

       109.    Ralph Lauren Corp. submitted its initial claim for coverage under the Policy on

March 30, 2020, through its insurance broker, Willis Towers Watson (“WTW”). (March 30, 2020

e-mail containing claim, attached as Exhibit G.)

       110.    The notice of claim specified that the “Type of Loss” was “Physical Damage &

Time Element.” It further indicated that it was based on “Physical damage and time element losses

due to Covid-19 impact on physical assets ….” (Exhibit G.)




                                                 17
Case 2:20-cv-10167-SDW-LDW Document 1 Filed 08/07/20 Page 18 of 31 PageID: 18



       111.   Following the submission of the claim, Ralph Lauren Corp.’s Senior Director of

Risk Management, Jason Fenkel, on one occasion, and Michael Kennedy of WTW, on several

occasions, spoke to Bill Reed, FMIC’s Claims Manager, and colleagues.

       112.   During these separate calls, Mr. Fenkel and Mr. Kennedy advised Mr. Reed that

Ralph Lauren Corp.’s claim was based on the presence of COVID-19 on property, including at

Ralph Lauren Corp. Locations, and the resulting Time Element loss.

       113.   Over three weeks later, on April 22, 2020, FMIC sent a letter to Ralph Lauren Corp.

acknowledging receipt of the claim and purporting to recap the conversation between Mr. Fenkel,

Mr. Kennedy, and Mr. Reed. (Exhibit H.)

       114.   The April 22 letter failed to accurately characterize or address the claim and

appeared to completely disregard the conversation between Mr. Fenkel, Mr Kennedy, and Mr.

Reed. (Exhibit H.)

       115.   The April 22 letter states that coverage is potentially available to clean up, remove

and dispose of COVID-19 from Ralph Lauren Corp. Locations because “COVID-19 meets the

definition of a communicable disease under the [P]olicy.” (Exhibit H.)

       116.   However, in the same letter, FMIC improperly attempted to narrow the scope of

the claim to the Policy’s On-Site Sublimited Communicable Disease Coverage. (Exhibit H.)

       117.   Following Ralph Lauren Corp.’s receipt of the April 22 letter, Michael Kennedy of

WTW, called Mr. Reed on behalf of Ralph Lauren Corp. to address the inaccuracies in the April

22 letter and reemphasize the scope of the claim to Mr. Reed.

       118.   FMIC sent another letter on April 27, 2020, which, again, disregarded the

information provided to FMIC regarding the scope of Ralph Lauren Corp.’s claim and improperly




                                               18
Case 2:20-cv-10167-SDW-LDW Document 1 Filed 08/07/20 Page 19 of 31 PageID: 19



attempted to limit the claim to the Policy’s On-Site Sublimited Communicable Disease Coverage.

(Exhibit F.)

        119.   In response, Ralph Lauren Corp.’s Associate General Counsel, Jonathan Shiffman,

sent a letter to FMIC dated May 14, 2020, seeking to clarify FMIC’s apparent confusion regarding

Ralph Lauren Corp.’s claim. (Exhibit I.)

        120.   Mr. Shiffman noted that, despite the conversations with Mr. Fenkel and Mr.

Kennedy regarding Ralph Lauren Corp.’s claim, FMIC’s April 22 and 27 letters (the “April

Letters”) do not accurately reflect the coverage sought by Ralph Lauren Corp.’s claim.

        121.   In particular, the May 14 letter states that:

               the April Letters do not acknowledge that [Ralph Lauren Corp.’s
               claim] also include[s] a claim under all coverages and coverage
               extensions in our policy that apply or potentially apply to losses and
               liabilities across [Ralph Lauren Corp.’s] entire global operations
               incurred by [Ralph Lauren Corp.] and all other insureds arising out
               of COVID-19 … including business interruption, time element,
               contingent time element losses resulting from civil &/or military
               authority, ingress/egress, all risk of physical loss or physical
               damage, and any other applicable covering provisions ….

(Exhibit I.)

        122.   FMIC responded by letter dated June 5, 2020, in which it again attempted to

improperly limit the scope of the claim to the Policy’s On-Site Sublimited Communicable Disease

Coverage. (Exhibit J.)

        123.   In response to Ralph Lauren Corp.’s claim for coverage other than On-Site

Sublimited Communicable Disease Coverage, FMIC improperly asserted that all other coverage

was excluded pursuant to the exclusion for “contamination” because “COVID-19 is a form of

contamination as defined in our Policy ….” (Exhibit J.)




                                                 19
Case 2:20-cv-10167-SDW-LDW Document 1 Filed 08/07/20 Page 20 of 31 PageID: 20



       124.   Additionally, FMIC further contended that COVID-19 does not cause “physical

damage of the type insured.” (Exhibit J.)

              2.      FMIC Attempted to Steer Ralph Lauren Corp.’s Claim into the
                      Policy’s On-Site Sublimited Communicable Disease Coverages
                      Pursuant to Its Fraudulent Scheme

       125.   FMIC’s fraudulent conduct in its investigation is consistent with a systemic claims

handling practice and procedure that FMIC has deployed across all COVID-19 claims.

       126.   FMIC’s systematic practice is outlined in a set of “Talking Points” (the “FMIC

Talking Points”) prepared for FMIC claim adjusters to use to ensure that FMIC’s adjusters reach

the same conclusion for all COVID-19 claims. (Copy of Talking Points, attached as Exhibit K.)

       127.   FMIC drafted the FMIC Talking Points.

       128.   FMIC provided the FMIC Talking Points to its personnel for use when adjusting

claims based on COVID-19.

       129.   The FMIC Talking Points explicitly acknowledge that FMIC “ha[s] a wide range

of clients who may be affected in a variety of ways” by COVID-19. (Exhibit K.)

       130.   The FMIC Talking Points outline only a few of the many different coverages

contained in FMIC’s standard commercial property policies, including policies of the type FMIC

sold to Ralph Lauren Corp., that specifically afford coverage for COVID-19 claims. (Exhibit K.)

       131.   The FMIC Talking Points outline certain specific “triggers” of coverage that the

adjuster should look for when investigating any COVID-19 claim. (Exhibit K.)

       132.   Notably, the only “triggers” identified are those applicable to the On-Site

Sublimited Communicable Disease Coverages.

       133.   Indeed, the FMIC Talking Points fail to include all of the different “triggers” of

coverage that may be implicated by COVID-19 claims.



                                              20
Case 2:20-cv-10167-SDW-LDW Document 1 Filed 08/07/20 Page 21 of 31 PageID: 21



       134.    By including only the On-Site Sublimited Communicable Disease Coverages as

coverages potentially applicable to a COVID-19 claim, the FMIC Talking Points steer adjusters to

only seek information that pertains to the On-Site Sublimited Communicable Disease Coverages.

       135.    Ironically, the FMIC Talking Points expressly acknowledge that a virus can cause

physical damage to property.

       136.    Nonetheless, the FMIC Talking Points expressly and unequivocally foreclose the

availability of coverage under the Policy’s Civil or Military Authority coverage provision for such

physical damage without regard to the particular facts or law involved. (Exhibit K.)

       137.    The FMIC Talking Points specifically provide:

               Q. Does coverage under Civil or Military Authority apply?

                      A. No

(Exhibit K.)

       138.    The FMIC Talking Points make similar statements with respect to certain of the

Policy’s Time Element coverages. (Exhibit K.)

       139.    The FMIC Talking Points further instruct that “the presence of a communicable

disease does not constitute physical damage and is not of the type insured against as a virus falls

within the definition of contamination, which is excluded.” (Exhibit K.)

       140.    But as alleged above, the Policy FMIC sold to Ralph Lauren Corp. expressly

recognizes that the presence of communicable disease causes physical damage to property because

it provides coverage for the resulting “cleanup, removal and disposal of … communicable

disease.” (Exhibit A, at RLCPolicy_0031.)

       141.    FMIC, through the relevant adjuster(s), relied on the FMIC Talking Points in

adjusting Ralph Lauren Corp.’s claim.



                                                21
Case 2:20-cv-10167-SDW-LDW Document 1 Filed 08/07/20 Page 22 of 31 PageID: 22



          142.   The FMIC Talking Points direct the claims adjuster to reach conclusions without

considering the specific facts of the particular claim and without considering the applicable law

that governs interpretation of the relevant insurance policy.

          143.   Instead, the FMIC Talking Points coach the adjuster to suggestively steer the

policyholder toward the On-Site Sublimited Communicable Disease Coverages, which provide

only a fraction of the coverage limits otherwise available under the Policy.

          144.   FMIC followed the instructions of the Talking Points and denied coverage beyond

the On-Site Sublimited Communicable Disease Coverages without fully considering the facts of

Ralph Lauren Corp.’s claim or the law controlling the interpretation of the Policy.

          145.   The FMIC Talking Points are contrary to the representations that FMIC made to

Ralph Lauren Corp. regarding its claims handling practices in connection with the sale of insurance

policies to Ralph Lauren Corp.

          146.   The FMIC Talking Points reflect an unconscionable commercial practice and/or

deceptive acts in connection with its subsequent performance following the sale of an insurance

policy.

          147.   The FMIC Talking Points are intended to defraud FMIC’s policyholders from the

coverage that each is contractually entitled to for the physical loss and damage to property caused

by COVID-19.

          148.   FMIC’s unconscionable commercial practice and/or deceptive acts in connection

with its subsequent performance following the sale of an insurance policy have compelled Ralph

Lauren Corp. to institute this litigation to recover amounts it has been defrauded of.

          149.   Due to FMIC’s unconscionable commercial and/or deceptive acts, Ralph Lauren

Corp. has suffered an ascertainable loss and is continuing to suffer ascertainable losses.



                                                22
Case 2:20-cv-10167-SDW-LDW Document 1 Filed 08/07/20 Page 23 of 31 PageID: 23



       E.      FMIC’s Breach Under the Policy

       150.    Ralph Lauren Corp. has sustained loss covered under the Policy and, accordingly,

submitted its claim to FMIC. FMIC has wrongfully failed to accept full coverage for Ralph Lauren

Corp.’s claim in breach of the Policy.

       151.    FMIC has asserted the following coverage positions with respect to Ralph Lauren

Corp.’s claim under the Policy: (i) coverage for Ralph Lauren Corp.’s claim is limited to the On-

Site Sublimited Communicable Disease Coverage; (ii) COVID-19 does not cause physical damage

of the type insured; and (iii) that coverage for COVID-19 is excluded pursuant to the

“contamination” exclusion. All of these coverage positions are wrong and constitute a wrongful

denial of coverage for Ralph Lauren Corp.’s claim under the Policy.

       152.    In denying Ralphs Lauren’s claim, FMIC failed to faithfully apply the language of

the Policy it drafted, failed to conduct a reasonable investigation, and failed to consider the facts

relevant to Ralph Lauren Corp.’s claim against the language of the Policy as interpreted pursuant

to New Jersey law.

       153.    As a consequence of FMIC’s wrongful denial of coverage and fraudulent conduct,

Ralph Lauren Corp. has suffered and continues to suffer significant damages.

                                 V.      CAUSES OF ACTION

                                            COUNT I
                                      Declaratory Judgment

       154.    Ralph Lauren Corp. repeats and realleges the allegations in the preceding

paragraphs.

       155.    Ralph Lauren Corp. seeks a declaration of the parties’ rights and duties under the

Policy pursuant to 28 U.S.C. § 2201. A justiciable controversy exists between Ralph Lauren Corp.




                                                 23
Case 2:20-cv-10167-SDW-LDW Document 1 Filed 08/07/20 Page 24 of 31 PageID: 24



and FMIC concerning the availability of coverage under the Policy for Ralph Lauren Corp.’s

claim.

         156.   The controversy between Ralph Lauren Corp. and FMIC is ripe for judicial review.

         157.   New Jersey has adopted the Uniform Declaratory Judgment Act for purposes of

declaring parties’ right in this precise circumstance.

         158.   Accordingly, Ralph Lauren Corp. seeks a declaration from the Court that:

                       (1)     Each coverage provision identified herein is triggered by Ralph
                               Lauren Corp.’s claim;

                       (2)     No exclusion in the Policy applies to bar or limit coverage for
                               Ralph Lauren Corp.’s claim;

                       (3)     The limit applicable to the On-Site Sublimited Communicable
                               Disease Coverages does not apply to coverage applicable to
                               physical loss or damage away from Ralph Lauren Corp.’s
                               Locations;

                       (4)     The Policy covers Ralph Lauren Corp.’s claim;

                       (5)     FMIC violated the New Jersey Consumer Fraud Act; and

                       (6)     Any other declaratory relief that would be useful to the resolution
                               of the dispute between the parties.


                                            COUNT II
                                        Breach of Contract
                                        (Property Damage)

         159.   Ralph Lauren Corp. repeats and realleges the allegations in the preceding

paragraphs.

         160.   The Policy is valid and enforceable contract between Ralph Lauren Corp. and

FMIC.

         161.   In the Policy, FMIC agreed to cover property against all risks of physical loss or

damage not otherwise excluded.


                                                 24
Case 2:20-cv-10167-SDW-LDW Document 1 Filed 08/07/20 Page 25 of 31 PageID: 25



        162.   COVID-19 has caused and is continuing to cause physical loss and/or damage to

Ralph Lauren Corp.’s property.

        163.   No exclusions apply to bar coverage.

        164.   Ralph Lauren Corp. is entitled to coverage for the physical loss and/or damage up

to the Policy’s $700 million limit of liability or any applicable sublimits.

        165.   Ralph Lauren Corp. complied with all applicable provisions in the Policy and

satisfied all conditions precedent to coverage, including paying premiums and providing timely

notice of its claim. To the extent FMIC contends otherwise, any such conditions have been waived.

        166.   Nonetheless, FMIC unjustifiably refuses to pay for Ralph Lauren Corp.’s loss in

breach of the Policy.

        167.   Ralph Lauren Corp. has suffered and continues to suffer damages as a result of

FMIC’s breach of the Policy.

        168.   Ralph Lauren Corp. is entitled to damages as a result of FMIC’s breach in an

amount to be determined at trial, including pre- and post-judgment interest and any other costs and

relief that this Court deems appropriate.

                                           COUNT III
                                        Breach of Contract
                                         (Time Element)

        169.   Ralph Lauren Corp. repeats and realleges the allegations in the preceding

paragraphs.

        170.   The Policy is a valid and enforceable contract between Ralph Lauren Corp. and

FMIC.




                                                 25
Case 2:20-cv-10167-SDW-LDW Document 1 Filed 08/07/20 Page 26 of 31 PageID: 26



       171.    In the Policy, FMIC agreed to cover Time Element loss and incurred Extra Expense

directly resulting from physical loss or damage of the type insured under the Policy as provided in

the Time Element Coverages.

       172.    COVID-19 has caused and, upon information and belief, is continuing to cause

physical loss and/or damage to Ralph Lauren Corp.’s property and the property of others that has

caused Ralph Lauren Corp. to suffer Time Element loss and incur extra expenses.

       173.    No exclusions apply to bar coverage.

       174.    Ralph Lauren Corp. is entitled to coverage for its Time Element loss and incurred

extra expenses related to COVID-19 up to the Policy’s limit of liability or any applicable sublimits.

       175.    Ralph Lauren Corp. complied with all applicable provisions of the Policy, including

paying premiums and providing timely notice of its claim.

       176.    Nonetheless, FMIC unjustifiably refuses to pay for Ralph Lauren Corp.’s loss and

expenses in breach of the Policy.

       177.    Ralph Lauren Corp. has suffered and continues to suffer damages as a result of

FMIC’s breach of the Policy.

       178.    Ralph Lauren Corp. is entitled to damages as a result of FMIC’s breach in an

amount to be determined at trial, including pre- and post-judgment interest and any other costs and

relief that this Court deems appropriate.

                                        COUNT IV
                                     Breach of Contract
                             (Time Element Coverage Extensions)

       179.    Ralph Lauren Corp. repeats and realleges the allegations in the preceding

paragraphs.




                                                 26
Case 2:20-cv-10167-SDW-LDW Document 1 Filed 08/07/20 Page 27 of 31 PageID: 27



        180.    The Policy is a valid and enforceable contract between Ralph Lauren Corp. and

FMIC.

        181.    In the Policy, FMIC agreed to afford coverage for Time Element loss as provided

in the Policy’s Time Element Coverage Extensions.

        182.    COVID-19 has caused and, upon information and belief, is continuing to cause

physical loss and/or damage to Ralph Lauren Corp.’s property and the property of others that has

caused Ralph Lauren Corp. to suffer business interruption loss covered under the Policy’s Time

Element Coverage Extensions.

        183.    No exclusions apply to bar coverage.

        184.    Ralph Lauren Corp. is entitled to coverage for its business interruption loss related

to COVID-19 up to each Time Element Coverage Extensions’ limit of liability or any applicable

sublimits.

        185.    Ralph Lauren Corp. complied with all applicable provisions of the Policy, including

paying premiums and providing timely notice of its claim.

        186.    Nonetheless, FMIC unjustifiably refuses to pay for these losses and expenses in

breach of the Policy.

        187.    Ralph Lauren Corp. has suffered and continues to suffer damages as a result of

FMIC’s breach of the Policy.

        188.    Ralph Lauren Corp. is entitled to damages as a result of FMIC’s breach in an

amount to be determined at trial, including pre- and post-judgment interest and any other costs and

relief that this Court deems appropriate.

                                          COUNT VI
               Violation of the New Jersey Consumer Fraud Act – N.J.S.A 56:8-2




                                                 27
Case 2:20-cv-10167-SDW-LDW Document 1 Filed 08/07/20 Page 28 of 31 PageID: 28



       189.    Ralph Lauren Corp. repeats and realleges the allegations in the preceding

paragraphs.

       190.    In connection with its efforts to sell insurance policies to Ralph Lauren Corp.,

FMIC represented that it would evaluate claims on a good faith basis consistent with the plain

language of the policy and pursuant to the law governing the interpretation of that policy.

       191.    Instead of doing what it represented it would do, FMIC implemented a systemic

claims handling practice intended to defraud its policyholders, including Ralph Lauren Corp., of

the full extent of coverage it was contractually required to provide.

       192.    Indeed, through the FMIC Talking Points, FMIC attempted to minimize the

coverage for claims based on COVID-19 without regard to the plain language of the relevant policy

and without regard to the law governing the relevant policy’s interpretation.

       193.    FMIC adhered to this practice when it failed to investigate Ralph Lauren Corp.’s

claim adequately and attempted to limit the claim to the On-Site Sublimited Communicable

Disease Coverages.

       194.    FMIC’s systemic claims handling practice of mischaracterizing the facts provided

by policyholders in connection with claims for losses from COVID-19 for purposes of minimizing

the coverage available constitutes an unconscionable commercial practice and/or deceptive act in

connection with its subsequent performance following the sale of insurance.

       195.    FMIC’s systemic practice of attempting to influence and direct policyholders’

claims for losses from COVID-19 to the On-Site Sublimited Communicable Disease Coverages

constitutes an unconscionable commercial practice and/or deceptive act in connection with its

subsequent performance following the sale of insurance.




                                                 28
Case 2:20-cv-10167-SDW-LDW Document 1 Filed 08/07/20 Page 29 of 31 PageID: 29



       196.     FMIC’s use of the FMIC Talking Points with pre-determined conclusions regarding

coverage for claims based on losses from COVID-19 constitutes an unconscionable commercial

practice and/or deceptive act in connection with their subsequent performance following the sale

of insurance.

       197.     FMIC’s use of the FMIC Talking Points, which are designed to coach its claim

adjusters to steer the policyholder to the On-Site Sublimited Communicable Disease Coverages in

order to avoid the full coverage available under the policy, constitutes an unconscionable

commercial practice and/or deceptive act in connection with it subsequent performance following

the sale of insurance.

       198.     FMIC’s systemic practice and policy of denying coverage for claims by

policyholders for losses from COVID-19 without conducting an adequate investigation of the facts

and the applicable law constitutes an unconscionable commercial practice and/or deceptive act in

connection with its subsequent performance following the sale of insurance.

       199.     FMIC has created and implemented a fraudulent system for the evaluation of claims

related to losses based on COVID-19, which constitutes an unconscionable commercial practice

and/or deceptive act in connection with their subsequent performance following the sale of

insurance.

       200.     FMIC’s unconscionable commercial practices and/or deceptive acts intended to

improperly restrict Ralph Lauren Corp.’s recovery to the On-Site Sublimited Communicable

Disease Coverages compelled Ralph Lauren Corp. to institute this litigation to recover amounts it

is contractually entitled to under the Policy.

       201.     Due to FMIC’s unconscionable commercial practices and/or deceptive acts, Ralph

Lauren Corp. has suffered an ascertainable loss and is continuing to suffer ascertainable losses.



                                                 29
Case 2:20-cv-10167-SDW-LDW Document 1 Filed 08/07/20 Page 30 of 31 PageID: 30



       202.    Ralph Lauren Corp. is entitled to an award of damages under the New Jersey

Consumer Fraud Act as a result of FMIC’s unconscionable commercial practices and/or deceptive

acts in an amount to be determined at trial, including attorney’s fees, pre- and post-judgment

interest and any other costs and relief that this Court deems appropriate.

                                VI.     PRAYER FOR RELIEF

Wherefore, Ralph Lauren Corp. prays for judgment against FMIC as follows:

   (1) A declaration from the Court that:

           a. Each of the coverage provisions identified herein is triggered by Ralph Lauren
              Corp.’s claim;

           b. No exclusion under the Policy applies to bar or limit coverage for Ralph Lauren
              Corp.’s claim;

           c. The limit applicable to the On-Site Sublimited Communicable Disease Coverages
              does not apply to coverage applicable to physical loss or damage away from Ralph
              Lauren Corp.’s Locations;

           d. The Policy cover Ralph Lauren Corp.’s claim;

           e. FMIC violated the New Jersey Consumer Fraud Act; and

           f. Any other declaratory relief that would be useful to the resolution of the dispute
              between the parties.

   (2) For special and consequential damages against FMIC in an amount to be proved at trial in

       excess of $75,000.00.

   (3) Pre- and post-judgment interest as provided by law;

   (4) An award of attorney’s fees and costs of suit incurred; and

   (5) For such other and further relief as the Court deems just and proper.

                               VII.   JURY TRIAL DEMANDED

       Ralph Lauren Corp. demands trial by jury on all issues so triable.

Dated: August 7, 2020                         Respectfully submitted,
                                              HUNTON ANDREWS KURTH LLP

                                                30
Case 2:20-cv-10167-SDW-LDW Document 1 Filed 08/07/20 Page 31 of 31 PageID: 31




                                   /s/ Kevin V. Small
                                   Kevin V. Small (NJ Bar No. 073422013)
                                   ksmall@HuntonAK.com
                                   200 Park Avenue
                                   New York, NY 10166
                                   Tel: (222) 309-1226
                                   Fax: (212) 309-1100

                                   Walter J. Andrews (pro hac vice forthcoming)
                                   wandrews @HuntonAK.com
                                   1111 Brickell Ave, 25th Floor
                                   Miami, FL 33131
                                   Tel: (305) 810-2500
                                   Fax: (305) 810-2460

                                   Michael S. Levine (pro hac vice forthcoming)
                                   Matthew J. Revis (pro hac vice forthcoming)
                                   mlevine@HuntonAK.com
                                   mrevis@HuntonAK.com
                                   2200 Pennsylvania Avenue, NW
                                   Washington, D.C. 20037
                                   Tel: (202) 955-1857
                                   Tel: (202) 419-2125
                                   Fax: (202) 778-2201

                                   Attorneys for Plaintiff Ralph Lauren Corporation




                                     31
